Citation Nr: 0309795	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for vaginitis and 
urethritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In September 2002, the veteran 
testified at a videoconference hearing at the RO before the 
undersigned Acting Veterans Law Judge sitting in Washington, 
DC.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development is warranted prior to consideration 
of his case.  

However, on May 1, 2003, just prior to initiation of the 
Board's evidentiary development, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 
____F.3d___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  Thus, 
in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for further 
evidentiary development that includes obtaining VA and non-VA 
medical records and VA examination.

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 (even though the Board endeavored to 
advise the veteran of the VCAA in correspondence dated in 
November 2002, that she apparently never received), it would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.  The veteran should be contacted and 
invited to submit any additional evidence she 
may have in support of her claim.

2.  The veteran has indicated that she has 
been receiving medical treatment at the VA 
Medical Center in Loma Linda, California, 
from the year 2000 until the present time.  
The RO should obtain the veteran's VA medical 
records for any treatment of genitourinary 
problems, including vaginitis and urethritis.  
Please obtain the following types of records:  
Outpatient records and clinical visits, 
Consults, Medications, Problem Lists, and 
Confirmed Diagnoses.

3.  The veteran has indicated that she has 
also been receiving private medical treatment 
from the year 2000 to the present time from 
Dr. Dwight Malone, on Sepulveda, in Los 
Angeles, California.  Please request all 
treatment records from 2000 forward from this 
source.

4.  The veteran should be afforded a VA 
genitourinary examination to evaluate her 
service-connected vaginitis and urethritis.  
The claims folder should be sent to the 
examiner for review in conjunction with the 
examination.  The veteran's subjective 
symptomatology as well as all symptoms that 
are clinically manifested and associated with 
the service-connected vaginitis and 
urethritis should be reported in detail.  The 
extent of any voiding dysfunction (urinary 
frequency, leakage and obstructed voiding) 
should be evaluated.  Specifically, the 
following findings should be reported:  (a) 
whether there is incontinence requiring the 
wearing of absorbent material, and if so, 
whether it is worn daily, and how often it 
must be changed per day; (b) the daily 
frequency of both daytime and nighttime 
voiding.  The examiner should also (c) 
identify any indications of obstructed 
voiding or urinary tract infection and any 
treatment and medications required to manage 
those symptoms.  A rationale should be 
provided for all opinions offered and the 
examiner is requested to indicate in the 
examination report if the veteran's claims 
files were available for review.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA the examination.

5.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for 
persistent vaginitis and urethritis.  If the 
benefits sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue since the June 2001 
SSOC.  An appropriate period of time should 
be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


